DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suwa (JP 2010-150400), as cited on the IDS, wherein the machine English translation is used for citation.
Regarding claims 1, 4-6, and 10-12; Suwa teaches an adhesive comprising a graft copolymer [0020] and an adhesive composition comprising more than 94 parts by mass and 98.9 parts by mass or less of a (meth)acrylic polymer (A) (equates to wt.%); 1-5 parts by mass of a macromonomer (A2); 0.1-1 parts by mass of a (meth)acrylic monomer containing a crosslinkable functional group (A3) [0013]; and 0.1-20 parts by mass of an additive based on 100 parts by mass of the total amount of the components (A) and (B) of a tackifier resin [0056], wherein the macromonomer (A2) has a number average molecular weight (Mn) in a range of 2,000 to 20,000 [0028] and wherein the macromonomer (A2) has a glass transition temperature in a range of 40 to 150°C [0029].
Suwa teaches more than 94 parts by mass (e.g. 94.01 parts by mass) of a (meth)acrylic polymer (A), however fails to explicitly teach not greater than about 90 wt.% of a (meth)acrylic based polymer component.  However, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) [See MPEP 2144.05].  It is the Examiner’s position that a composition comprising 94.01 wt.% of a (meth)acrylic polymer would necessarily posses the same properties as the same composition comprising not greater than “about” 90 wt.% of a (meth)acrylic polymer.  It is noted that the term “about” is not explicitly defined in the instant specification, thus is broad with respect to the degree of variance.
In a preferred embodiment, Suwa teaches an acrylic polymer prepared from 98.5% n-butyl acrylate (monomer component a2; Tg -54°C) and 0.5% cyclohexanedimethanol monoacrylate (monomer component a1), thus the Tg of the polymer would be less than 20°C (since the majority of the polymer is made from n-butyl acrylate, the Tg would be around -54°C).
Suwa teaches all of the above required components, however fails to explicitly disclose each in a preferred embodiment.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including the non-preferred embodiments.  See Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.); MPEP §2123.  Suwa does not specifically disclose an embodiment containing a macromonomer component, a (meth)acrylic based polymeric component A, and a tackifier.  However, at the time of invention a person of ordinary skill in the art would have found it obvious to prepare an adhesive composition containing macromonomer component, a (meth)acrylic based polymeric component A, and a tackifier, based on the invention of Suwa, and would have been motivated to do so since Suwa suggests that the adhesive composition can macromonomer component [0013], a (meth)acrylic based polymeric component A [0013], and a tackifier [0056].  
Regarding claim 2; Suwa teaches the polymerizable group of the macromonomer reacts with the (A1) (meth) acrylate-based monomer or the (A3) crosslinkable functional group-containing (meth) acrylic-based monomer to form a backbone structure in the (meth) acrylic polymer (A), and the polymer chain portion of the macromonomer forms a side chain grafted on the main chain of the (meth) acrylic polymer (A) [0020].
Regarding claims 3 and 9; the Examiner makes note “wherein the graft copolymer of the adhesive structure is formed via radiation initiated polymerization” is a product by process limitation.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) ); see MPEP §2113.
Regarding claims 7 and 13; Suwa teaches the macromonomer includes a monomer represented by the following formula (I): H2C=C(R1)-C(O)O-X-Y, wherein X is a divalent bonding group such as a cyclic alkylene group (alicyclic group) [0023-0026].  The Examiner notes that the material is capable of being polymerized in a free radical polymerization process since it has ethylenic unsaturation.
Regarding claims 8 and 14; Suwa teaches examples of the tackifier resin includes a terpene resin [0056].

Response to Arguments
Applicant's arguments filed 31 August 2022 have been fully considered but they are not persuasive.
It is noted that amendments to the claims have overcome the previous rejection under 35 U.S.C. 112(b), and thus this rejection has been withdrawn.
Applicants argue Suwa fails to disclose, teach or even suggest an adhesive composition that include not greater than about 90 wt.% of a (meth)acrylic based polymeric component.  The Examiner respectfully disagrees.  As stated above, the term “about” is interpreted broadly, as there is no explicit definition in the instant disclosure.  Suwa teaches employing the (meth)acrylic based polymeric compound in an amount of greater than 94 parts (wt.%), for example 94.01 parts.  It is the Examiner’s position that 94.01 parts of a (meth)acrylic based polymer is close enough to “about” 90 wt.% of a (meth)acrylic based polymer, that one of ordinary skill in the art would have necessarily expected the same properties.
As such, Suwa is still relied upon for rendering obvious the basic claimed adhesive composition, as required by the instant claim language.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453. The examiner can normally be reached M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSICA M ROSWELL/Primary Examiner, Art Unit 1767